

116 S107 IS: State Flexibility for Family First Transitions Act
U.S. Senate
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 107IN THE SENATE OF THE UNITED STATESJanuary 10, 2019Mr. Rubio (for himself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide any State with a child welfare demonstration project that is scheduled to terminate at
			 the end of fiscal year 2019 the option to extend the project for up to 2
			 additional years.
	
 1.Short titleThis Act may be cited as the State Flexibility for Family First Transitions Act.
		2.State option to extend a child welfare demonstration project
 (a)In generalSection 1130(d)(2) of the Social Security Act (42 U.S.C. 1320a–9(d)(2)) is amended— (1)by striking In no event and inserting the following:
					
 (A)In generalExcept as provided in subparagraph (B), in no event; and (2)by adding at the end the following:
					
						(B)State option to extend termination date
 (i)Notice of extensionAny State conducting a demonstration project under this section that is scheduled to terminate on September 30, 2019, may notify the Secretary at any time prior to August 31, 2019, in such form and manner as the Secretary may require, that the State elects to extend the termination date of the demonstration project, on the same terms and conditions, for such additional period as the State may determine, but in no event beyond September 30, 2021.
 (ii)Transition plan requiredNo State conducting a demonstration project described in clause (i) may extend the termination date of the project unless the State includes with the notice provided under clause (i) a plan specifying—
 (I)how the State will transition from the demonstration project to compliance with the requirements of the amendments made by sections 50741(a), 50741(b), and 50742 of Public Law 115–123 by September 30, 2021; and
 (II)the measures the State will implement to improve permanency outcomes and reduce emancipation from foster care during the remainder of the demonstration project.
 (iii)Effect of extension on certain requirementsIf a State submits a notice under clause (i) and a transition plan described in clause (ii) to the Secretary, then—
 (I)during the period the State continues to conduct a demonstration project under this section, the amendments made by sections 50741(a), 50741(b), and 50742 of Public Law 115–123, to the extent such amendments are inconsistent with the terms of the demonstration project, shall not apply with respect to that State; and
 (II)the State shall be deemed to have requested a delayed effective date under section 50746(b)(2) of Public Law 115–123 for the same period.
 (iv)Application to county-administered and hybrid-administered child welfare servicesIn the case of a demonstration project described in clause (i) that is administered by 1 or more counties of a State, or that is partially administered by a State and partially administered by a 1 or more counties of a State, each State with such an administrative system shall, as a condition of having the State plans under parts B and E of title IV approved for fiscal year 2020—
 (I)determine whether any county administering the demonstration project as of the date of enactment of this subparagraph wants to continue the project, on the same terms and conditions, and have the conditions described in clause (iii) applied with respect to that county while the demonstration project remains in effect (without regard to whether the State submits a notice under clause (i) or requests a delayed effective date under section 50746(b)(2) of Public Law 115–123);
 (II)agree to allow any such county to continue to administer the demonstration project in that county for such additional period as the county may determine (but in no event beyond September 30, 2021);
 (III)notify the Secretary, in such form and manner as the Secretary may require, of the counties electing to continue to administer the demonstration project for an additional period and specify what the additional period will be; and
 (IV)include with the notice described in subclause (III) a transition plan prepared by each county identified in the notice that contains the information described in subclauses (I) and (II) of clause (ii) (but prepared with respect to that county instead of with respect to the State)..
 (b)Conforming amendmentSection 50746(d) of Public Law 115–123 (42 U.S.C. 622 note) is amended by inserting other than extensions made under subsection (d)(2)(B) of such section after determined without regard to any extensions.